DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 4, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no copies of any of the foreign patent or non-patent literature references listed in the Information Disclosure Statement has been received in this application.

Drawings
The drawings are objected to because Fig(s). 3 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “TR” in Fig. 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 1 and 2 contain the implied language “The present disclosure describes” and “In an example.”
Correction is required.  See MPEP § 608.01(b).
The specification is objected to because of the following informalities:
Page 4 lines 17 and 18 utilize the acronyms “SAR” and “FAR” without first introducing for what the acronyms stand.
Page 13 line 25 utilizes the acronyms “NAR1” and “NAR2” without first introducing for what the acronyms stand.
Page 21 line 16 utilizes the acronym “VCM” without first introducing for what the acronyms stand.
Appropriate correction is required.

Claim Objections
Claims 1, 7, 9, 12, and 18 are objected to because of the following informalities:
Claim 1 line 6 reads “between the eyepiece unit” but is suggested to read --between the at least one eyepiece unit-- for claim term agreement.  Claim 7 line 3, claim 12 line 4, and claim 18 line 3 each suffer from the same deficiency.
Claim 9 line 2 reads “a VCM actuator,” but fails to introduce for what the acronym stands.
Claim 18 lines 2-3 reads “moving a second lens disposed between the lens and the display 15along the fixation axis or between the lens and the eyepiece unit” but is suggested to read --moving a second lens along the fixation lens, the second lens disposed between the lens and the display 15or between the lens and the at least one eyepiece unit-- for grammatical flow and for claim term agreement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Regarding claim 5, lines 1-4 recite the limitation “wherein the control unit is configured to measure a continuous or intermittent accommodation speed within the accommodation range using a user input unit.”  However, the specification fails to provide adequate written description for how the user input unit measures the accommodation speed.
The Examiner notes that Para. 29 of the instant specification discloses a user inputting a training period via the user input unit (160) to the control unit (190), which is capable of determining an accommodation speed since the accommodation range is known (i.e. distance traveled divided by time traveled).  However, there is no description of the user input unit (160) directly measuring the accommodation speed, as the user input unit (160) is shown and described as a plurality of buttons (161-166, Fig. 1).
The Examiner suggests amending lines 1-4 to read --wherein the control unit is configured to receive from a sensor module a measured continuous or intermittent accommodation speed within the accommodation range or receive from a user input unit a set continuous or intermittent accommodation speed within the accommodation range-- or an equivalent.  For purposes of examination, claim 5 will be interpreted in accordance with Examiner’s suggested amendment.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 6 recites the limitation “the display unit,” which lacks antecedent basis in the claim.  Claim 12 lines 4-5 suffers from the same deficiency.
Regarding claim 5, lines 3-4 recite the limitation “wherein the control unit is configured to measure a continuous or intermittent accommodation speed within the accommodation range using a user input unit or a sensor module,” which renders the claim unclear.  It is unclear how a control unit is capable of measuring a speed, as it appears that either the sensor module measures the speed or the user inputs a set speed on the user input unit.
Regarding claim 6, lines 3-4 recite the limitation “a near point of accommodation position and a far point of accommodation position,” which renders the claim unclear.  It is unclear if these are the same or different points from those recited in claim 2 lines 3-4, from which claim 2 depends.  Claim 17 lines 2-3 suffers from a similar deficiency.
Regarding claim 13, line 1 recites the limitation “the vision improvement method according to claim 1,” which renders the claim unclear.  The claim scope is unclear as to whether a method or a device is claimed, as claim 1 is a device claim but claim 13 is written as a method claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-17 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 13, which recites a method, currently depends from claim 1, which recites a device.  For purposes of examination, claim 13 will be interpreted as depending from claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11-14, 16, 17, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2006/0103808 to Horie (herein Horie).
Regarding claim 1, Horie discloses a vision training device (eye improving device, Fig. 1), comprising: a housing (housing 28, Fig. 2a) having at least one eyepiece unit (eyepiece part 10, Fig. 1) configured to be viewed by an eye of a user (the “eyepiece part 10 is such that the user puts an eye thereon,” Para. 45); 5a display (target 12 includes an electric display, Para. 46, Fig. 1) configured to display a target image in front of a fixation axis of the user (“The target 12 has such a structure that a suitable figure visually seen from the eyepiece part 10 can be displayed,” Para. 46); a lens disposed between the eyepiece unit and the display unit (a lens may be placed adjacent the eyepiece part 10, Para. 45); an actuator configured to move the display along the fixation axis (“pulley 26 is driven by a motor 30 to move the target 12,” Para. 50, Fig. 2a); and 10a control unit (control device 32, Para. 51, Fig. 2a) configured to set a training range (a training range is determined between a near and a far point, Para. 54) within a movable range of the display (the movable range is by the limits of the pulley 26, Fig. 2a) and to control the actuator such that the display is moved within the training range (control device 32 sends movement control signals to motor 30 to move the target 12, Para. 56).
Regarding claim 2, Horie discloses wherein 15the control unit is configured to set an accommodation range corresponding to a range between a near point of accommodation position (target 12 moves between a near point and a fair point in the movement range, Para. 47) and a far point of accommodation position within the movable range (target 12 moves between a near point and a fair point in the movement range, Para. 47), and the training range includes the accommodation range (the range in which training of the eye occurs, i.e. between the near and far point, is the same as the accommodation range, Para. 47).
Regarding claim 3, Horie discloses a user input unit (input device 34, Fig. 2b) configured to receive a user input signal from the user (the user can input various parameters regarding use of the device, Para. 51), wherein the control unit is configured to set the near point of accommodation position and the far point of accommodation position in response to an input of the 25user input signal (“These values [i.e. the near and far points] are inputted by the user from the input device 34,” Para. 54, Fig. 2b).
Regarding claim 5, Horie discloses wherein the control unit is configured to set a continuous or intermittent accommodation speed within the accommodation range using a user input unit (speed control part 50 allows a user to input a movement speed of the target 12, Para. 55), and determine a training speed in the training range based on the set 10accommodation speed (“The speed control part 50 controls the movement speed of the target 12, both the structure in which the movement speed can be changed stepwise and the structure in which the movement speed is changed continuously are desirable,” Para. 55).
Regarding claim 6, Horie discloses wherein the control unit is configured to determine a near point of accommodation position and a far point of accommodation 15position within the accommodation range (the position control part 48 of control device 32 determines the near and far point, Para. 54), and a fast accommodation range between the near point of accommodation position and the far point of accommodation position (the position control part 48 controls the movement of the target, including subsets of movement between the near and far points, Para. 56).
Regarding claim 11, Horie discloses wherein the display is configured such that an image size of the target image varies depending on a position of the display (“the display control part 42 performs such control that the size of the figure displayed on the target 12 is changed in proportion to the distance between the target 12 and the eyepiece part 10,” Para. 58).
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 13, claim 13 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 13.
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claim 5.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 16.
Regarding claim 17, claim 17 recites essentially the same limitations as those found in claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 17.
Regarding claim 19, claim 19 recites essentially the same limitations as those found in claim 11.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Horie in view of US Pat. Pub. 2018/0032103 to Eskilsson et al (herein Eskilsson).
Regarding claim 4, Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Horie does not disclose a sensor configured to determine if the eye of the user transitions from an accommodated state to a non-accommodated state or transitions from the non-30accommodated state to the accommodated state, and to generate an accommodation state change confirmation signal, whereinPage 23 of 27Attorney Docket No. 10119606-50586336 the control unit is configured to set the near point of accommodation position and the far point of accommodation position based on the accommodation state change confirmation signal.
However, Eskilsson teaches a wearable device (100, Fig. 1) including a sensor (image sensor 140, Fig. 1) configured to determine if the eye of the user transitions from an accommodated state to a non-accommodated state or transitions from the non-30accommodated state to the accommodated state (image sensor 140 determines whether the user’s gaze is directed at the display 110, which is directly correlated to whether the user is able to focus on the image, the image appearing blurry or in focus accordingly, Para. 122), and to generate an accommodation state change confirmation signal (processor 150 receives data from the image sensor 140, Para. 122), whereinPage 23 of 27Attorney Docket No. 10119606-50586336 the control unit is configured to set the near point of accommodation position and the far point of accommodation position based on the accommodation state change confirmation signal (processor 150 determines the edges of the user’s focus at both a near and a far distance from the user’s eye 101, Para. 129, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eye training device of Horie to include a sensor for determining accommodation positions as taught by Eskilsson in order to provide a more accurate position where the visual targets transitions to/from blurriness and clarity.
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.

Claims 7, 8, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Horie in view of US Pat. Pub. 2018/0263488 to Pamplona et al (herein Pamplona).
Regarding claim 7, Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Horie does not disclose a 20second lens disposed between the lens and the display along the fixation axis or between the lens and the eyepiece unit.
However, Pamplona teaches a variable lens device (201, Fig. 1) including a 20second lens (variable lens 211 may take the form of a Humphrey lens, as shown in Fig. 2E, Para. 69, variable lens 211 including a second lens 265 in addition to first lens 264, Fig. 2E, Para. 69) disposed between the lens and the display along the fixation axis (relative to the viewpoint of the user’s eye 217, the left end of Fig. 2E, the second lens 265 is between first lens 264 and MCD display 205, Para. 49, cf. Figs. 1 and 2E, the lenses 264, 265 movable by one or more actuators 212, Para. 51, “a right set of one or more actuators 212…actuators 212, 222 actuate movement of lenses in the VLS system,” Para. 51, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eyepiece device of Horie to include a second movable lens as taught by Pamplona in order to “adjust one or more refractive attributes of the…variable lenses” (Pamplona Para. 51).
Regarding claim 8, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Horie further discloses wherein the actuator (Pamplona actuators 212, Fig. 1) is configured to move at least one of the lens and the second lens (Pamplona actuators 212 move the first lens 264 and second lens 265).
Regarding claim 10, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Horie further discloses a 30second actuator (Pamplona actuators 212 have an actuator associated with each lens of variable lens 211, Para. 51) configured to move the second lens along the fixation axis (Pamplona actuators 212 move the second lens 265, Para. 51, Figs. 1 and 2E). 
Regarding claim 18, claim 18 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 18.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Horie in view of US Pat. Pub. 2014/0303687 to Wall et al (herein Wall).
Regarding claim 9, Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Horie discloses a motor (30, Fig. 1) for moving the target (12) via pulley (26); but Horie does not explicitly disclose wherein the actuator includes one or more of a piezo actuator, a VCM actuator, and an encoder actuator.
However, Wall teaches a wearable image stabilization system (Fig. 2) including wherein the actuator includes a piezo actuator (actuator 230 may be formed as a piezoelectric actuator, Para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Horie to be a piezoelectric motor as taught by Wall in order to facilitate small, precise, and highly controllable movements of the display.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,512,585 (herein reference claim 4) in view of US Pat. Pub. 2006/0103808 to Horie (herein Horie). 
Regarding the instant claim 1, the reference claim 4 discloses a vision training device (a device for exercising muscles in eyes), comprising: a housing (a housing) having at least one eyepiece unit configured to be viewed by an eye of a user (an ocular hole corresponding to a user's eye); a target image in front of a fixation axis of the user (a target image disposed on the line of sight); a lens disposed between the eyepiece unit and the display unit (a lens disposed on the line of sight and between the ocular hole and the target image); an actuator configured to move at least one of the display and the lens along the fixation axis (a lens driver configured to drive the lens to move forward and backward along the line of sight); and a control unit (a controller) configured to set a training range within a movable range of the display and the lens (set an exercise region that includes a region beyond at least one of a close limit and a remote limit of the emmetropia region) and to control the actuator such that at least one of the display and the lens is moved within the training range (control the lens driver to drive the lens to reciprocate in the region of the exercise region).  Reference claim 4 discloses a target image presented to the user, but does not explicitly disclose a display.
However, Horie teaches an eyesight improving device (Fig. 1) including a display configured to display (the “target 12…is preferably constructed of electric display such as, for example, a liquid crystal display, a CRT {cathode-ray tube} display, or a display using a light emitting element,” Para. 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eye exerciser of reference claim 4 to include an electronic display as taught by Horie in order to utilize a well-known structure to present an image to a viewer.
Regarding the instant claim 2, the modified reference claim 4 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 1.
The reference claim 4 further discloses wherein 15the control unit is configured to set an accommodation range corresponding to a range between a near point of accommodation position and a far point of accommodation position within the movable range (wherein the controller is configured to set the emmetropia region as a predetermined emmetropia region within the movable range), and the training range includes the accommodation range (the exercise region includes the predetermined emmetropia region and the region beyond at least one of the close limit and the remote limit of the emmetropia region).
Regarding the instant claim 3, the modified reference claim 4 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 2.
The reference claim 4 further discloses a user input unit (a user input device) configured to receive a user input signal from the user (configured to receive a user's input), wherein the control unit is configured to set the near point of accommodation position and the far point of accommodation position in response to an input of the 25user input signal (the controller is configured to set at least one of the emmetropia region and the exercise region based on the user's input).
Regarding the instant claim 12, the instant claim 12 recites essentially the same limitations as those found in the instant claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on the instant claim 12.
Regarding the instant claim 13, the instant claim 13 recites essentially the same limitations as those found in the instant claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on the instant claim 13.
Regarding the instant claim 14, the instant claim 14 recites essentially the same limitations as those found in the instant claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on the instant claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0316264 to Gustafsson et al, US 2016/0091720 to Stafford et al, US 2009/0168016 to Ohkawa et al, US 2017/0296421 to Travers et al, US 4,778,268 to Randle, CN 104473754 to Zhang, and WO 2012035336 to Prince et al each recite an eye training device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785